Woods, C. J.,
delivered the opinion of the court.
Many years ago, the dower estate of the widow of Green Wood, deceased, was carved out of these lands of which partition is sought in this proceeding. The widow was put in possession of the lands allotted her, and her estate therein cannot now be subjected to partition with all the other lands of her deceased husband, even at her request.
In the residue of the lands of her husband, she has no present interest, and was an improper party to this proceeding.
The administrator of A. M. Wood, deceased, had no interest at the time of the institution of this suit, which entitled him to join in any proceeding for partition. He could only assume to deal with his intestate’s real estate in case it became necessary to do so to pay debts due from his intestate; and then, he must pursue the course prescribed by our laws governing the sale of decedents’ lands to pay debts. Certainly, when he filed the bill herein, with Serena Wood and Shackleford and Bryant, he was not in position to assume any right to, or control over, the lands in question. He, like Serena Wood, had no interest in the lands, and was an improper party. The decree is erroneous and must be reversed.
It is proper to say, further, that the partition in this case involves the interests of minor defendants, and the unauthorized attempt to fling the estate in dower into this novel hotchpot, and partition it with other lands to which the minors have title, might very injuriously affect their rights, and cannot be permitted by the court, even with the consent of their natural guardian.

Reversed and remanded.